418 F.2d 571
163 U.S.P.Q. 193
AMERICAN SAINT GOBAIN CORPORATION, Plaintiff-Appellee,v.ARMSTRONG GLASS COMPANY, Inc., Defendant-Appellant.
No. 19657.
United States Court of Appeals Sixth Circuit.
Sept. 29, 1969.

Edwin M. Luedeka, Paul E. Hodges, Knoxville, Tenn., on memorandum in opposition to motion to dismiss, Ferdinand Powell, Jr., Epps, Powell, Weller, Taylor & Miller, Johnson City, Tenn., for appellant.
Hunter, Smith, Davis, Norris Waddey & Treadway, Ernest F. Smith, Kingsport, Tenn., on brief in support of motion to dismiss; Pennie, Edmonds, Morton, Taylor & Adams, Robert J. Kadel, Berj A. Terzian, Satterlee, Warfield & Stephens, New York City, of counsel, for appellee.
Before EDWARDS, CELEBREZZE and PECK, Circuit Judges.

ORDER

1
On consideration of plaintiff-appellee's motion to dismiss this appeal and the briefs and records in this proceeding; and


2
Noting that the District Judge's Order, filed April 24, 1969, was a reference to a Special Master and specifically retained jurisdiction over the contempt proceeding, and hence was not a final order; and


3
Further, noting that the order was not of the class of 'judgments in civil actions for patent infringement which are final except for accounting' within the meaning of 28 U.S.C. 1292(a)(4), (1964), but rather was an interlocutory order in a contempt proceeding (see International Silver Co. v. Oneida Community, Ltd., 93 F.2d 437 (2d Cir. 1937)),


4
Said motion to dismiss the appeal is hereby granted.  Rule 8, Rules of the Court of Appeals for the Sixth Circuit.